

Exhibit 10.1
FIFTH AMENDMENT
TO
SECOND AMENDED AND RESTATED
CREDIT AGREEMENT
DATED AS OF NOVEMBER 28, 2017
AMONG
DIAMONDBACK ENERGY, INC.,
AS PARENT GUARANTOR


DIAMONDBACK O&G LLC,
AS BORROWER,
THE OTHER GUARANTORS,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
AND
THE LENDERS PARTY HERETO
 

WELLS FARGO SECURITIES, LLC, AS
SOLE BOOK RUNNER AND SOLE LEAD ARRANGER


JPMORGAN CHASE BANK, N.A., CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
GOLDMAN SACHS BANK USA, CITIBANK, N.A. AND BANK OF AMERICA, N.A., AS
CO-DOCUMENTATION AGENTS


CAPITAL ONE, N.A., THE BANK OF NOVA SCOTIA AND U.S. BANK NATIONAL ASSOCIATION AS
AS CO-SYNDICATION AGENTS











--------------------------------------------------------------------------------


        


FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fifth Amendment”) dated as of November 28, 2017 is among: DIAMONDBACK ENERGY,
INC., a Delaware corporation, as the Parent Guarantor (the “Parent Guarantor”);
DIAMONDBACK O&G LLC, a Delaware limited liability company (the “Borrower”); each
of the undersigned guarantors (together with the Parent Guarantor, the
“Guarantors”); each of the Lenders (as such term is defined in the Credit
Agreement referred to below) party hereto; and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).
R E C I T A L S
A.The Parent Guarantor, the Borrower, the Administrative Agent and the Lenders
are parties to that certain Second Amended and Restated Credit Agreement dated
as of November 1, 2013, as amended by that certain First Amendment dated as of
June 9, 2014, that certain Second Amendment dated as of November 13, 2014, that
certain Third Amendment dated as of June 21, 2016, and that certain Fourth
Amendment dated as of December 15, 2016 (as such may be further amended,
modified or supplemented, the “Credit Agreement”), pursuant to which the Lenders
have made certain credit available to and on behalf of the Borrower.
B.The Borrower has requested and all of the Lenders have agreed to amend certain
provisions of the Credit Agreement as set forth herein.
C.Now, therefore, to induce the Administrative Agent and the Lenders to enter
into this Fifth Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Fifth Amendment. Unless otherwise indicated, all section
references in this Fifth Amendment refer to sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.


2.1    Amendments to Section 1.02. Section 1.02 is hereby amended by:
(a)    amending or adding in the appropriate alphabetical order the following
terms:
“‘Acquisition Swaps’ has the meaning assigned such term in Section
9.18(a)(i)(C).


‘Aggregate Elected Commitment Amount’ at any time shall equal the sum of the
Elected Commitment Amounts, as the same may be modified from time to time
pursuant to Section 2.07A, provided that the Aggregate Elected Commitment


1



--------------------------------------------------------------------------------

        


Amount shall not exceed 75% of the then effective Borrowing Base at any time the
Borrowing Base is only being redetermined annually.


‘Agreement’ means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment dated as of June 9, 2014, the Second Amendment dated as
of November 13, 2014, the Third Amendment dated as of June 21, 2016, the Fourth
Amendment dated as of December 15, 2016, and the Fifth Amendment dated as of
November 28, 2017, as the same may be further amended, modified or supplemented
from time to time.


‘Debt’ means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services, but
excluding those from time to time incurred in the ordinary course of business
that are not greater than sixty (60) days past the date such payment is due or
that are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (i) obligations to deliver commodities,
goods or services, including, without limitation, Hydrocarbons, in consideration
of one or more advance payments, other than gas balancing arrangements in the
ordinary course of business; (j) obligations to pay for goods or services even
if such goods or services are not actually received or utilized by such Person;
(k) any Debt of a partnership for which such Person is liable either by
agreement, by operation of law or by a Governmental Requirement but only to the
extent of such liability; (l) Disqualified Capital Stock; and (m) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment. The Debt
of any Person shall include all obligations of such Person of the character
described above to the extent such Person remains legally liable in respect
thereof notwithstanding that any such obligation is not included as a liability
of such Person under GAAP. Notwithstanding the foregoing, “Debt” shall not
include any obligation arising from agreements of the Parent Guarantor, the
Borrower or any Restricted Subsidiary providing for indemnification,
contribution, adjustment of purchase price, earn-outs, holdbacks, deferred
compensation or similar obligations, in each case, incurred or assumed in
connection with the disposition or acquisition of any business, assets or


2



--------------------------------------------------------------------------------

        


Equity Interests of a Restricted Subsidiary in a transaction permitted by this
Agreement.


‘DrillCo’ means an entity jointly formed by a Loan Party and one or more other
Persons that (a) provides for the other Person or Persons to fund the majority
of the capital for the development of one or more properties and (b) enables the
Loan Parties to achieve one of more of the following objectives: minimization of
capital deployment to non-core assets; acceleration of drilling schedule;
retention of potentially expiring acreage; or enhancement of long-term value of
assets in lieu of outright sale thereof.


‘EBITDAX’ means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: (a) interest, income taxes,
depreciation, depletion, amortization, exploration expenses, extraordinary items
and other similar noncash charges, including expenses relating to stock-based
compensation, hedging, and ceiling test impairments, and (b) any reasonable
expenses and charges (up to an aggregate of $10,000,000 during any calendar
year) related to any Investment, acquisition, disposition, offering of Equity
Interests, recapitalization, or issuance or incurrence of Indebtedness not
prohibited hereunder (in each case, whether or not successful), minus all
noncash income added to Consolidated Net Income.


“Fifth Amendment Effective Date” means November 28, 2017.


‘LC Commitment’ at any time means $10,000,000.


‘Material Indebtedness’ means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of the Parent
Guarantor, the Borrower or their Restricted Subsidiaries in an aggregate
principal amount exceeding $50,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Parent Guarantor,
the Borrower or their Restricted Subsidiaries in respect of any Swap Agreement
at any time shall be the Swap Termination Value.


‘Maturity Date’ means November 1, 2022.


‘Permitted Acquisitions’ means Investments in Persons engaged primarily in the
business of acquiring, developing and producing Oil and Gas Properties or
transporting or processing Hydrocarbons from or attributable to such Oil and Gas
Properties, in each case if (i) the aggregate amount of all such Investments at
any one time outstanding (measured by consideration paid at the time such
Investment is made) does not exceed $200,000,000, (ii) immediately after making
such Investment, either (A) such Person shall merge into the Borrower or a
Guarantor or (B) such Person shall be a wholly-owned Subsidiary and the Borrower
shall comply with Section 8.14(b) within the time period specified therein, and
(iii) such Person shall not be a publicly-traded entity.


‘Pro Forma Property has the meaning assigned such term in Section 9.18(a)(i)(C).


3



--------------------------------------------------------------------------------

        




‘Qualified Midstream Assets’ means assets used in the gathering, distributing,
marketing, treating, processing, transporting of, or storage, disposal, or other
handling of, Hydrocarbons, water, sand, minerals, chemicals or other products or
substances commonly created, used, recovered, produced or processed in the
conduct of the oil and gas business, including compression, pumping, treatment
and disposal facilities, gathering lines and systems, and other assets commonly
considered midstream assets or useful in connection with the conduct of
midstream operations and for the avoidance of doubt, the Qualified Midstream
Assets do not include any Oil and Gas Properties included in the Borrowing Base.


‘Senior Unsecured Notes’ means Debt in the form of unsecured senior or senior
subordinated notes issued by the Parent Guarantor or the Borrower, including
exchange notes issued in exchange therefor pursuant to any registration rights
agreement (it being agreed that any such exchange or offer to exchange shall not
constitute a Redemption or an offer to Redeem for purposes of this Agreement),
and, in each case, any guarantees thereof by the Parent Guarantor, the Borrower
or a Guarantor; provided that (a) at the time of incurring such Debt (i) no
Default has occurred and is then continuing and (ii) no Default would result
from the incurrence of such Debt after giving effect to the incurrence of such
Debt (and any concurrent repayment, redemption or satisfaction and discharge of
Debt with the proceeds of such incurrence and for the avoidance of doubt,
including pro forma compliance with Section 9.01(a)), (b) such Debt does not
have any scheduled amortization prior to 91 days after the Maturity Date, (c)
such Debt does not mature sooner than 91 days after the Maturity Date, (d) the
terms of such Debt are not materially more onerous, taken as a whole, than the
terms of this Agreement and the other Loan Documents, (e) such Debt and any
guarantees thereof are on prevailing market terms for similarly situated
companies and (f) with respect to Senior Unsecured Notes issued after the
Effective Date, unless such adjustment is waived in accordance with Section
12.02, the Borrowing Base is adjusted as contemplated by Section 2.07(f) and the
Borrower makes any prepayment required under Section 3.04(c)(iii).”; and


(b)    deleting the Borrowing Base Utilization Grid in the definition of
“Applicable Margin” and replacing it with the following:


Borrowing Base Utilization Grid*
Utilization Percentage
<25%
>25% <50%
>50% <75%
>75% <90%
>90%
Eurodollar Loans
1.25%
1.50%
1.75%
2.00%
2.25%
ABR Loans
0.25%
0.50%
0.75%
1.00%
1.25%
Commitment Fee Rate
0.375%
0.375%
0.500%
0.500%
0.500%

*At any time the Ratio of Total Debt to EBITDAX as determined in Section 9.01(a)
is greater than 3.0 to 1.0, the amounts in each square for Eurodollar Loans and
ABR Loans shall be increased by 0.25%. Such increase shall apply for the quarter
immediately following the quarter


4



--------------------------------------------------------------------------------

        


in which such ratio exceeded 3.0 to 1.0 and shall remain effective until the
quarter following the quarter in which such ratio equaled or was less than 3.0
to 1.0.


2.2    Amendments to Section 2.03. Section 2.03 is hereby amended by:
(a)    deleting the phrase “in the case of an ABR Borrowing, not later than
12:00 noon, Houston, Texas time, one Business Day before the date of the
proposed Borrowing” in Section 2.03(b) and replacing it with the phrase “in the
case of an ABR Borrowing, not later than 11:00 A.M., Houston, Texas time, on the
Business Day of the proposed Borrowing”, and
(b)    inserting “and” after Section 2.03(v), deleting Section 2.03(vi) and
renumbering Section 2.03(vii) as Section 2.03(vi).
2.3    Amendment to Section 2.07(b). Section 2.07(b) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(b)    Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined (i) annually if as of the most recent quarter for which financial
statements are available immediately prior to September 30th of any year the
ratio of Total Debt to EBITDAX as determined in accordance with Section 9.01(a)
is 3.0 to 1.0 or less and (ii) semi-annually if the ratio of Total Debt to
EBITDAX as determined in accordance with Section 9.01(a) is greater than 3.0 to
1.0, or, notwithstanding clause (i), if the Borrower elects semi-annual
redetermination for such year by written notice to the Administrative Agent no
later than September 30th of any year (such semi-annual redeterminations to
continue until the Borrower notifies the Lender it wishes to revert to annual
redeterminations as provided in clause (i)), each in accordance with this
Section 2.07 (a “Scheduled Redetermination”), and, subject to Section 2.07(d),
such redetermined Borrowing Base shall become effective and applicable to the
Borrower, the Agents, the Issuing Bank and the Lenders on May 1st of each year
beginning May 1, 2018 for any annual redetermination and on May 1st and November
1st of each year for any semi-annual redetermination. In addition, the Borrower
may, by notifying the Administrative Agent thereof, and the Administrative Agent
may, at the direction of the Majority Lenders, by notifying the Borrower
thereof, two times during any twelve month period, each elect to cause the
Borrowing Base to be redetermined between Scheduled Redeterminations (an
“Interim Redetermination”) in accordance with this Section 2.07.”


2.4    Amendment to Section 2.07(c)(ii)(A). Section 2.07(c)(ii)(A) is hereby
amended by deleting such Section in its entirety and replacing it with the
following:


(A)in the case of a Scheduled Redetermination (I) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on or before (1) April 15th for an annual redetermination or (2) April 15th
and October 15th for each semi-annual redetermination, of such year following
the date of delivery or (II) if the Administrative Agent shall not have received
the Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then promptly after the
Administrative Agent has


5



--------------------------------------------------------------------------------

        


received complete Engineering Reports from the Borrower and has had a reasonable
opportunity to determine the Proposed Borrowing Base in accordance with Section
2.07(c)(i); and”


2.5    Amendment to Section 2.07(f). Section 2.07(f) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(f)    Reduction of Borrowing Base Upon Issuance of Senior Unsecured Notes.
Notwithstanding anything to the contrary contained herein, upon each initial
issuance of any Senior Unsecured Notes (which, for the avoidance of doubt,
excludes issuances of Senior Unsecured Notes in an exchange offer or in a
refinancing of Senior Unsecured Notes) in accordance with Section 9.02(g)(ii),
the Borrowing Base then in effect shall be reduced by an amount equal to the
product of 0.25 multiplied by the stated principal amount of such Senior
Unsecured Notes (without regard to any initial issue discount), and the
Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the date of such issuance, effective and applicable to the Borrower, the
Issuing Bank and the Lenders on such date until the next redetermination or
modification thereof hereunder.”


2.6    Amendment to Section 3.05(b). Section 3.05(b) is hereby amended by
deleting the figure “0.25%” therein and replacing it with the figure “0.125%”.
2.7    Amendment to Section 6.02(f). Section 6.02(f) is hereby amended by
deleting such Section in its entirety and replacing it with the phrase
“(f)    Intentionally Deleted”.
2.8    Amendment to Section 7.21. Section 7.21 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.21    Use of Loans and Letters of Credit. The proceeds of the Loans
and the Letters of Credit shall be used (a) to provide working capital for lease
acquisitions, exploration, production operations and development (including the
drilling and completion of producing wells) and (b) for general corporate
purposes of the Borrower and the Guarantors. The Borrower and the Restricted
Subsidiaries are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan or Letter of Credit will be used for any purpose which violates (a) the
provisions of Regulations T, U or X of the Board, (b) U.S. sanctions
administered by OFAC or the US Department of State or (c) the FCPA.”


2.9    Amendment to Section 7.23. Section 7.23 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.23    Foreign Corrupt Practices Act. Neither the Borrower nor any of
the Subsidiaries, nor to the knowledge of the Borrower without independent
investigation, any director, officer, agent, employee or Affiliate of the
Borrower or any of the Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
Persons of the FCPA, including without


6



--------------------------------------------------------------------------------

        


limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and, the Borrower, its Subsidiaries and to
the knowledge of the Borrower without independent investigation, its and their
Affiliates have conducted their business in material compliance with the FCPA
and have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.”


2.10    Amendment to Section 7.24. Section 7.24 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 7.24    OFAC. Neither the Borrower nor any of the Subsidiaries, nor to
the knowledge of the Borrower without independent investigation, any director,
officer, agent, employee or Affiliate of the Borrower or any of the Subsidiaries
is currently subject to any material U.S. sanctions administered by OFAC or the
US Department of State, and the Borrower will not directly or indirectly use the
proceeds from the Loans or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC or the US Department of State.”


2.11    Amendment to Section 8.01(d). Section 8.01(d) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(d)    Certificate of Financial Officer – Swap Agreements.


(i)    Concurrently with the delivery of each Reserve Report hereunder, a
certificate of a Financial Officer, in form and substance satisfactory to the
Administrative Agent, setting forth as of a recent date, a true and complete
list of all Swap Agreements of the Parent Guarantor, the Borrower and each
Restricted Subsidiary, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net
mark-to-market value therefor, any new credit support agreements relating
thereto not listed on Schedule 7.20, any margin required or supplied under any
credit support document, and the counterparty to each such agreement.


(ii)    Within five days after the end of each month, a certificate of a
Financial Officer in form and substance satisfactory to the Administrative
Agent, setting forth the aggregate volume of all commodity Swap Agreements for
which settlement payments were calculated in such month and the actual
production of Hydrocarbons in such month for the purpose of determining
compliance with Section 9.18(b).”




7



--------------------------------------------------------------------------------

        


2.12    Amendment to Section 8.12(a). Section 8.12(a) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(a)    (i) On or before March 31st of each year, commencing March 31, 2018, or,
in the case of semi-annual Scheduled Redeterminations, on or before March 31st
and September 30th of each year, the Borrower shall furnish to the
Administrative Agent and the Lenders a Reserve Report evaluating the Oil and Gas
Properties of the Borrower and the Restricted Subsidiaries as of the immediately
preceding January 1st, or, in the case of semi-annual Scheduled
Redeterminations, January 1st and July 1st. The Reserve Report as of January 1
of each year shall be prepared by one or more Approved Petroleum Engineers, and,
if applicable, the July 1 Reserve Report of each year shall be prepared by or
under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and accurate and to have been prepared in
accordance with the procedures used in the immediately preceding January 1
Reserve Report.


(ii) If the Borrower is eligible for annual, rather than semi-annual,
redetermination of the Borrowing Base and elects not to provide the July 1
Reserve Report, then on or before September 30th of each relevant year, the
Borrower shall, upon request of the Administrative Agent, furnish to the
Administrative Agent and the Lenders the most recently prepared internal reserve
report evaluating the Oil and Gas Properties of the Borrower and the Restricted
Subsidiaries. Such reserve report shall be in the form determined acceptable by
the Borrower’s management for its internal use, and shall not be required to
qualify as a “Reserve Report” or be prepared in accordance with the procedures
used in the preparation of Reserve Reports or otherwise be in form or substance
acceptable to the Administrative Agent or any Lender.”


2.13    Amendment to Section 8.14(a). Section 8.14(a) is hereby amended by
deleting the figure “80%” in each instance of its use therein and replacing it
with the figure “85%”.
2.14    Amendment to Section 9.01(a). Section 9.01(a) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(a)    Ratio of Total Debt to EBITDAX. The Parent Guarantor will not, as of the
last day of any fiscal quarter, permit its ratio of (i) Total Debt as of such
date net of (A) all unrestricted cash of the Parent Guarantor and its Restricted
Subsidiaries if no amounts were drawn under this Agreement as of such date or
(B) all unrestricted cash of the Parent Guarantor and its Restricted
Subsidiaries but not more than $50 million if any amounts were drawn under this
Agreement as of such date to (ii) EBITDAX for the four fiscal quarters ending on
such date, to be greater than 4.0 to 1.0.”


2.15    Amendment to Section 9.02(c). Section 9.02(c) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(c)    Debt under Capital Leases and purchase money financings in an aggregate
amount not to exceed $15,000,000 at any one time outstanding.”




8



--------------------------------------------------------------------------------

        


2.16    Amendment to Section 9.02(i). Section 9.02(i) is hereby amended by (a)
renumbering such Section as Section 9.02(j), (b) deleting the figure
“$5,000,000” therein and replacing it with the figure “$25,000,000” and (c)
adding the following as Section 9.02(i):
“(i)    Debt consisting of the direct or indirect financing or refinancing
(including in the form of purchase money financing or a Capital Lease) of real
property (other than Oil and Gas Properties) and related assets, or a Person
that owns such real property, in an aggregate principal amount not to exceed
$100,000,000 at any one time outstanding, in each case whether incurred
contemporaneously with the acquisition of such real property or at a later time,
including obligations in the form of a sale and lease-back transaction entered
into subsequent to the acquisition of such real property.”


2.17    Amendment to Section 9.03(d). Section 9.03(d) is hereby amended by
deleting the figure “$5,000,000” therein and replacing it with the figure
“$10,000,000”.
2.18    Amendment to Section 9.03. Section 9.03 is hereby amended by adding the
following Section 9.03(i):


“(i)    Liens securing Debt permitted by Section 9.02(i) but only on the real
property and related assets financed with such Debt and on the Equity Interests
in any Person that owns such real property and assets, and in each case all
improvements, repairs, additions, attachments and accessions thereto, parts,
replacements and substitutions therefor, and products and proceeds thereof.”


2.19    Amendment to Section 9.04(a). Section 9.04(a) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(a)    Restricted Payments. The Parent Guarantor and the Borrower will not, and
will not permit any of the Restricted Subsidiaries to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, return any
capital to its holders of Equity Interests or make any distribution of its
Property to its Equity Interest holders without the prior approval of the
Majority Lenders, except that:


(i) each of the Parent Guarantor, the Borrower and the Restricted Subsidiaries
may declare and pay dividends or distributions with respect to its Equity
Interests payable solely in additional Equity Interests (other than Disqualified
Capital Stock),


(ii) any Restricted Subsidiary of the Parent Guarantor may declare and pay
dividends ratably with respect to its Equity Interests,


(iii) the Parent Guarantor, the Borrower and the Restricted Subsidiaries may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management, employees, directors and consultants of
the Parent Guarantor, the Borrower and their Subsidiaries,




9



--------------------------------------------------------------------------------

        


(iv) the Parent Guarantor may declare and pay dividends consisting of Equity
Interests in Unrestricted Subsidiaries, and


(v) the Parent Guarantor and the Borrower may make Restricted Payments if after
giving effect thereto (A) the Parent Guarantor’s ratio of Total Debt to EBITDAX
(calculated in accordance with Section 9.01(a)) is equal to or less than 2.5 to
1.0 and (B) the Borrower would have availability equal to or greater than 20% of
the then effective Borrowing Base.”


2.20    Amendment to Section 9.04(b). Section 9.04(b) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(b)    Redemption of Senior Unsecured Notes; Amendment of Indenture. The Parent
Guarantor and the Borrower will not, and will not permit any of the Restricted
Subsidiaries to, prior to the date that is 91 days after the Maturity Date:


(i) make any optional or voluntary Redemption of or otherwise optionally or
voluntarily Redeem whether in whole or in part the Senior Unsecured Notes in
cash, in each case other than:


(A) Redemptions made from the proceeds of Permitted Refinancing Debt,


(B) Redemptions made from the proceeds of the sale or issuance of Equity
Interests by the Parent Guarantor if:


(I) no Default or Event of Default has occurred and is continuing or would exist
after giving effect to such Redemption, and


(II) immediately after giving effect to such Redemption, the Borrower would have
liquidity (which for the purpose of this Section 9.04(b) and Section 9.05(j)
shall be defined as undrawn availability under the then effective Borrowing
Base, unrestricted cash and cash equivalents) equal to or greater than the
greater of (1) 20% of the then effective Borrowing Base and (2) $250,000,000,


(C) Redemptions made in respect of a mandatory offer to Redeem Senior Unsecured
Notes arising out of a sale of Property of the Parent Guarantor, the Borrower or
any Restricted Subsidiary if such sale of Property is made in compliance with
Section 9.12(d), and


(D) voluntary Redemptions if immediately after giving effect to such Redemption:




10



--------------------------------------------------------------------------------

        


(I) the Borrower would have liquidity equal to or greater than the greater of
(1) 20% of the then effective Borrowing Base and (2) $250,000,000,


(II) such Redemptions under this clause (D) do not exceed $250,000,000 in the
aggregate after the Fifth Amendment Effective Date, and


(III) if the Borrower is using proceeds from the Loans for such Redemption, the
ratio of the Parent Guarantor’s Total Debt to EBITDAX (calculated in accordance
with Section 9.01(a)) is equal to or less than 2.5 to 1.0, or


(ii) amend, modify, waive or otherwise change any of the terms of any Senior
Unsecured Notes or any indenture, agreement, instrument, certificate or other
document relating to any Senior Unsecured Notes incurred under Section 9.02(g)
if after such amendment, waiver or change such Senior Unsecured Notes would no
longer qualify as Senior Unsecured Notes.”


2.21    Amendment to Section 9.05(j). Section 9.05(j) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(j)    Investments in DrillCos provided that (i) if such Investment consists of
Oil and Gas Properties or Equity Interests in a Subsidiary that owns Oil and Gas
Properties the Loan Parties comply with Section 9.12 and (ii) immediately after
giving effect to such Investment the Borrower would have liquidity equal to or
greater than 15% of the then effective Borrowing Base.


2.22    Amendment to Section 9.05(m). Section 9.05(m) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(m)    provided that (i) no Default or Event of Default exists at the time of,
or would exist after making such Investment, (ii) after giving pro forma effect
to such Investment the Parent Guarantor would be in compliance with Section 9.01
and (iii) after giving pro forma effect to such Investment the Borrower would
have availability under this Agreement equal to at least 15% of the then current
Commitments of the Lenders, other Investments not to exceed, in the aggregate at
any time outstanding, $150,000,000 (measured by consideration paid at the time
such Investment is made).”


2.23    Amendment to Section 9.05(n). Section 9.05(n) is hereby amended by:
(a)    deleting the phrase “Investments made by the Borrower or any Restricted
Subsidiary” therein and replacing it with the phrase “Investments made by any
Loan Party”,
(b)    deleting the word “and” immediately prior to Section 9.05(n)(iii),
(c)    deleting the figure “$10,000,000” in Section 9.05(n)(iii)(C)(I) and
replacing it with the figure “$25,000,000”, and


11



--------------------------------------------------------------------------------

        


(d)    adding the following new Section 9.05(n)(iv) immediately following
Section 9.05(n)(iii):
“, and (iv) (A) consisting of the designation of a Subsidiary as an Unrestricted
Subsidiary if substantially all of the assets of such Subsidiary consist of
Qualified Midstream Assets (and, for the avoidance of doubt, any such
designation shall be permitted under Section 9.19(b) without regard to the fair
market value of the ownership interests in such Subsidiary), and (B) in any
Unrestricted Subsidiary consisting of Qualified Midstream Assets.”


2.24    Amendment to Section 9.05. Section 9.05 is hereby amended by adding the
following Section 9.05(o):
“(o)    Investments in an amount not to exceed $130,000,000 to be used to make
or permit to remain outstanding Investments in a Person substantially all of the
assets of which constitute real property (other than Oil and Gas Properties) and
related assets.”


2.25    Amendment to Section 9.07. Section 9.07 is hereby amended by deleting
such Section in its entirety and replacing it with the phrase “Intentionally
Deleted”.
2.26    Amendment to Section 9.12. Section 9.12 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 9.12    Sale of Properties. The Parent Guarantor and the Borrower will
not, and will not permit any of the Restricted Subsidiaries to, sell, assign,
farm-out, convey or otherwise transfer or dispose of any Property except for:


(a) the sale or other disposition of Hydrocarbons in the ordinary course of
business;


(b) as long as no Default exists, farmouts and other dispositions of undeveloped
acreage and assignments in connection with such dispositions (provided that if
such disposition is of Oil and Gas Property included in the most recent
Borrowing Base, such disposition is included in the 5% basket Section
9.12(d)(iii) below);


(c) the sale or other disposition of equipment that is no longer necessary for
the business of the Parent Guarantor, the Borrower or such Restricted Subsidiary
or is replaced by equipment of at least comparable value and use;


(d) the sale or other disposition (including Casualty Events) of any Oil and Gas
Property or any interest therein or any Restricted Subsidiary owning Oil and Gas
Properties; provided that (i) 100% of the consideration received in respect of
such sale or other disposition shall be cash, (ii) the consideration received in
respect of such sale or other disposition shall be equal to or greater than the
fair market value of the Oil and Gas Property, interest therein or Restricted
Subsidiary subject of such sale or other disposition (as reasonably determined
by the Parent Guarantor or the Borrower and, if requested by the Administrative
Agent, the Parent Guarantor or the


12



--------------------------------------------------------------------------------

        


Borrower shall deliver a certificate of a Responsible Officer of the Parent
Guarantor or the Borrower certifying to that effect), (iii) if such sale or
other disposition of Oil and Gas Property or a Restricted Subsidiary owning Oil
and Gas Properties (including farmouts of proved reserves under (b)) included in
the most recently delivered Reserve Report during any period between two
successive Scheduled Redetermination Dates has a Borrowing Base value in excess
of five percent (5%) of the Borrowing Base as then in effect (as determined by
the Administrative Agent), individually or in the aggregate, the Borrowing Base
shall be reduced, effective immediately upon such sale or other disposition, by
an amount equal to the Borrowing Base value assigned such Property (but in no
event in excess of the value assigned to such Property in the most recently
delivered Reserve Report) and (iv) if any such sale or other disposition is of a
Restricted Subsidiary owning Oil and Gas Properties, such sale or other
disposition shall include all the Equity Interests of such Restricted
Subsidiary;


(e) sales or other dispositions to the Borrower or a Guarantor;


(f) sales or other dispositions permitted by Section 9.04(a), Section 9.05(n),
Section 9.10 or Section 9.14(b);


(g) sales or other dispositions of Equity Interests in Unrestricted
Subsidiaries;


(h) the trade, exchange or other disposition (including by or in connection with
unitization) of any developed Oil and Gas Property or any interest therein;
provided that:


(i) (A) the majority of the consideration received in respect of such trade,
exchange or other disposition shall consist of Oil and Gas Properties or
interests therein, and (B) if any cash is received as consideration in respect
of such trade, exchange or other disposition, the fair market value of the Oil
and Gas Property so disposed of shall be allocated over the consideration
received, and the portion thereof corresponding to the cash received shall be
treated as a sale under clause (d) above;


(ii) the consideration received in respect of such disposition shall be equal to
or greater than the fair market value of the Oil and Gas Property or interest
therein subject of such sale or other disposition (as reasonably determined by
the Parent Guarantor or the Borrower and, if requested by the Administrative
Agent, the Parent Guarantor or the Borrower shall deliver a certificate of a
Responsible Officer of the Parent Guarantor or the Borrower certifying to that
effect);


(iii) if such disposition of Oil and Gas Property included in the most recently
delivered Reserve Report during any period between two successive Scheduled
Redetermination Dates has a Borrowing Base value in excess of five percent (5%)
of the Borrowing Base as then in effect (as determined by the Administrative
Agent), individually or in the aggregate, the Borrowing Base shall be reduced,
effective immediately upon such disposition, by an amount equal to the Borrowing
Base value assigned such Property (but in


13



--------------------------------------------------------------------------------

        


no event in excess of the value assigned to such Property in the most recently
delivered Reserve Report); and


(iv) if so requested by the Borrower, and the Borrower provides to the
Administrative Agent a Reserve Report with respect to the Oil and Gas Properties
acquired as consideration in respect of such trade, exchange or other
disposition, the Administrative Agent and the Lenders shall, at their discretion
and in accordance with the procedures set forth in Section 2.07, redetermine the
Borrowing Base in respect of the Oil and Gas Properties so acquired (and such
request by the Borrower shall not constitute a request for an Interim
Redetermination);


(i) sales or other dispositions of (i) Qualified Midstream Assets and (ii)
Equity Interests of a Subsidiary if substantially all of the assets of such
Subsidiary constitute Qualified Midstream Assets;


(j) sales or other dispositions of (i) real property and other assets of the
types described in Section 9.03(i) and (ii) Equity Interests of a Subsidiary if
substantially all of the assets of such Subsidiary constitute assets of the
types described in Section 9.03(i); and


(k) sales and other dispositions of Properties not regulated by Section 9.12(a)
to (j) having a fair market value not to exceed $25,000,000 during any six-month
period.”


2.27    Amendment to Section 9.14(b). Section 9.14(b) is hereby amended by
deleting such Section in its entirety and replacing it with the following:


“(b)    Notwithstanding subsection (a), the Parent Guarantor, the Borrower and
the Restricted Subsidiaries may enter into any transaction contemplated by: (i)
Section 9.03(h), Section 9.04(a), Section 9.05(j), Section 9.05(n), Section
9.12(g) or Section 9.19; (ii) (A) any agreement entered into in connection with
the formation, capitalization or operation of a master limited partnership and
other related Unrestricted Subsidiaries related to an Investment permitted by
Section 9.05(n)(i) or Section 9.05(n)(iv) with respect to formation and
governance of such Unrestricted Subsidiaries, contributions of assets to such
Unrestricted Subsidiaries, the assumption of liabilities by such Unrestricted
Subsidiaries, tax sharing or the management, administration, and operation of
such Unrestricted Subsidiaries or the underwriting, offer and sale of
securities, in each case that, in the good faith judgment of the Parent
Guarantor’s board of directors, are on terms and conditions reasonably
comparable to those in effect with other similarly situated master limited
partnerships or otherwise fair to the Parent Guarantor, the Borrower and the
Restricted Subsidiaries, from a financial point of view; (B) any agreement
entered into in connection with the formation, capitalization or operation of
DrillCos with respect to formation and governance of such DrillCos,
contributions of assets to such DrillCos, the assumption of liabilities by such
DrillCos, tax sharing or the management, administration, and operation of such
DrillCos or the underwriting, offer and sale of securities, in each case that,
in the good faith judgment of the Parent Guarantor’s board of directors, are on
terms and conditions reasonably comparable


14



--------------------------------------------------------------------------------

        


to those in effect with other similarly situated entities or otherwise fair to
the Parent Guarantor, the Borrower and the Restricted Subsidiaries, from a
financial point of view; and (C) any amendment, restatement, replacement or
other modification of any of such agreements described in this clause (ii); or
(iii) rental, management, administration, operation and tax sharing agreements
with a Person described in Section 9.05(o), in each case that, in the good faith
judgment of the Parent Guarantor’s board of directors, are on terms and
conditions reasonably comparable to those in effect for other similarly situated
companies or that are otherwise fair to the Parent Guarantor, the Borrower and
the Restricted Subsidiaries, from a financial point of view, or that were in
existence prior to the acquisition by the Loan Parties of such Person or such
property.”


2.28    Amendment to Section 9.18. Section 9.18 is hereby amended by deleting
such Section in its entirety and replacing it with the following:


“Section 9.18    Swap Agreements.


(a)    The Parent Guarantor and the Borrower will not, and will not permit any
of the Restricted Subsidiaries to, enter into any Swap Agreements with any
Person other than:


(i) Swap Agreements in respect of commodities


(A) with an Approved Counterparty,


(B) the notional volumes for which (when aggregated with other commodity Swap
Agreements then in effect other than basis differential swaps on volumes already
hedged pursuant to other Swap Agreements) do not exceed, as of the date such
Swap Agreement is executed:


(I) for the period of 18 months after such Swap Agreement is executed, 85% of
the forecasted production from their Oil and Gas Properties as of the date such
Swap Agreement is entered into for each month during such 18 month period for
each of crude oil and natural gas, calculated separately,


(II) for the period of 19 to 48 months after such Swap Agreement is executed,
75% of the forecasted production from their Oil and Gas Properties as of the
date such Swap Agreement is entered into for each month during such 19 to 48
month period for each of crude oil and natural gas, calculated separately, and


(III) for the period of 49 to 60 months after such Swap Agreement is executed,
65% of the forecasted production from their Oil and Gas Properties as of the
date such Swap Agreement is entered into for each month during such 49 to 60
month period for each of crude oil and natural gas, calculated separately,




15



--------------------------------------------------------------------------------

        


and provided that in each instance, no such Swap Agreement shall have a tenor of
more than 60 months after such Swap Agreement is entered into, and


(C) In addition to the Swap Agreements permitted by Section 9.18(a)(i)(B), a
Loan Party may enter into Swap Agreements (“Acquisition Swaps”) for production
to be produced from properties or interests that a Loan Party proposes to
acquire but does not then own (each, a “Pro Forma Property”) if such Acquisition
Swaps (I) are entered into after the purchase and sale agreement with respect to
such Pro Forma Property has been fully executed, and (II) do not exceed the
volume and term limitations set forth in Section 9.18(a)(i)(B) determined on a
pro forma basis as if the Pro Forma Properties were owned by a Loan Party. The
Parent Guarantor agrees that, if a Loan Party has outstanding Acquisition Swaps,
the Parent Guarantor shall, or shall cause other Loan Parties to, terminate,
create offsetting positions or otherwise unwind Swap Agreements to the extent
necessary to comply with the volume requirements of Section 9.18(a)(i)(B)
determined without inclusion of any production from such Pro Forma Property
within 15 days after the earlier to occur of (I) 180 days after the date the
applicable purchase and sale agreement was entered into if the acquisition of
such Pro Forma Property has not been consummated, or (II) the date either the
Parent Guarantor or the Borrower obtains knowledge with reasonable certainty
that the acquisition of such Pro Forma Property will not be consummated.


(ii)    Swap Agreements in respect of interest rates with an Approved
Counterparty effectively converting interest rates from floating to fixed, the
notional amounts of which (when aggregated with all other Swap Agreements of the
Borrower and the Restricted Subsidiaries then in effect effectively converting
interest rates from floating to fixed) do not exceed 75% of the then outstanding
principal amount of the Borrower’s Debt for borrowed money which bears interest
at a floating rate.


In no event shall any Swap Agreement (other than Secured Swap Agreements)
contain any requirement, agreement or covenant for the Borrower or any
Restricted Subsidiary to post collateral or margin to secure their obligations
under such Swap Agreement or to cover market exposures.


(b)    If, after five (5) days following the end of each month, the Borrower
determines that the aggregate volume of all commodity Swap Agreements for which
settlement payments were calculated in the most recently ended calendar month
exceeded 100% of the actual production of Hydrocarbons in such month, then the
Borrower shall, within thirty (30) days of such determination, terminate, create
off-setting positions or otherwise unwind existing positions to comply with the
volume limitations contained in Section 9.18(a) (such termination, off-setting
positions or unwind to be subject to an adjustment to the Borrowing Base as
contemplated by Section 2.07(e)).




16



--------------------------------------------------------------------------------

        


(c)    No Swap Agreements shall be entered into for speculative purposes.”


2.29    Amendment to Section 10.01(k). Section 10.01(k) is hereby amended by
deleting the figure “$5,000,000” therein and replacing it with the figure
“$25,000,000”.
2.30    Amendment to 12.02(b)(ii). Section 12.02(b)(ii) is hereby amended by
deleting such Section in its entirety and replacing it with the following:
“(ii) increase the Borrowing Base without the written consent of each Lender,
decrease or maintain the Borrowing Base without the consent of the Required
Lenders or modify Section 2.07 in any manner without the consent of each Lender;
provided that (A) a Scheduled Redetermination may be postponed by the Required
Lenders and (B) reductions of the Borrowing Base pursuant to Section 2.07(f),
Section 9.05(n) or Section 9.12 may be waived or reduced with the consent of the
Required Lenders,”


2.31    Amendment to Section 12.04(b)(iv). Section 12.04(b)(iv) is hereby
amended by deleting such Section in its entirety and replacing it with the
following:
“(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Parent Guarantor, the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. In connection with any changes to the Register, if
necessary, the Administrative Agent will reflect the revisions on Annex I and
forward a copy of such revised Annex I to the Borrower, the Issuing Bank and
each Lender.”


2.32    Amendment to Annex I. Annex I is hereby amended by deleting such Annex
and replacing it with Annex I attached hereto.
2.33    Amendment to Exhibit B. Exhibit B is hereby amended by inserting “and”
after paragraph (viii), deleting paragraph (ix) and renumbering paragraph (x) as
paragraph (ix).
Section 3.    Borrowing Base and Aggregate Elected Commitment Amount.
3.1    Borrowing Base. From and after the Fifth Amendment Effective Date (as
defined below) until the next Redetermination Date, the Borrowing Base shall be
$1,800,000,000. Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time in accordance with the Credit
Agreement. Each of the Borrower, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, agree that the redetermination of the
Borrowing Base pursuant to this Section 3.1 shall constitute a Scheduled
Redetermination. This


17



--------------------------------------------------------------------------------

        


Section 3.1 constitutes the New Borrowing Base Notice in accordance with Section
2.07(d) of the Credit Agreement.
3.2    Elected Commitment. From and after the Fifth Amendment Effective Date
until adjusted pursuant to Section 2.07A, the Aggregate Elected Commitment
Amount shall be $1,000,000,000.
Section 4.    Assignments and Reallocations of Commitments and Loans. The
Lenders have agreed among themselves, in consultation with the Borrower, to
increase the Aggregate Maximum Credit Amounts to $5,000,000,000, to reallocate
their respective Maximum Credit Amounts and to, among other things, allow
Goldman Sachs Bank USA, Citibank, N.A., Bank of America, N.A., and Frost Bank, a
Texas State Bank, to become parties to the Credit Agreement as Lenders (the “New
Lenders”) by acquiring an interest in the Aggregate Maximum Credit Amount. The
Administrative Agent and the Borrower hereby consent to such reallocation and
the New Lenders’ acquisition of an interest in the Aggregate Maximum Credit
Amount and the other Lenders’ assignments of their Maximum Credit Amounts. On
the Fifth Amendment Effective Date and after giving effect to such
reallocations, the Maximum Credit Amount of each Lender shall be as set forth on
Annex I of this Fifth Amendment, which Annex I supersedes and replaces the Annex
I to the Credit Agreement. With respect to such reallocation, the New Lenders
shall be deemed to have acquired the Maximum Credit Amount allocated to them
from each of the other Lenders pursuant to the terms of the Assignment and
Assumption Agreement attached as Exhibit F to the Credit Agreement as if the New
Lenders and the other Lenders had executed an Assignment and Assumption
Agreement with respect to such allocation.
Section 5.    Conditions Precedent. This Fifth Amendment shall become effective
on the date (the “Fifth Amendment Effective Date”) when each of the following
conditions is satisfied (or waived in accordance with Section 12.02):
5.1    The Administrative Agent shall have received from all of the Lenders, the
Guarantors and the Borrower, counterparts (in such number as may be requested by
the Administrative Agent) of this Fifth Amendment signed on behalf of such
Person.
5.2    The Administrative Agent shall have received from appropriate Loan
Parties executed Security Instruments covering Oil and Gas Properties sufficient
for the Borrower to comply with Section 8.14(a) as amended hereby.
5.3    The Administrative Agent shall have received an executed Note for each
Lender requesting a Note to reflect its Aggregate Maximum Credit Amount as set
forth on Annex I.
5.4    The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.
5.5    No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Fifth Amendment.
The Administrative Agent is hereby authorized and directed to declare this Fifth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section


18



--------------------------------------------------------------------------------

        


5 or the waiver of such conditions as permitted in Section 12.02. Such
declaration shall be final, conclusive and binding upon all parties to the
Credit Agreement for all purposes.
Section 6.    Miscellaneous.
6.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Fifth Amendment, shall remain in full force and effect following the
effectiveness of this Fifth Amendment.
6.2    Ratification and Affirmation; Representations and Warranties. Each of the
Guarantors and the Borrower hereby (a) ratifies and affirms its obligations
under, and acknowledges its continued liability under, each Loan Document to
which it is a party and agrees that each Loan Document to which it is a party
remains in full force and effect as expressly amended hereby and (b) represents
and warrants to the Lenders that as of the date hereof, after giving effect to
the terms of this Fifth Amendment:
(i)    all of the representations and warranties contained in each Loan Document
to which it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case such representations and warranties shall be true and correct as of
such specified earlier date,
(ii)    no Default or Event of Default has occurred and is continuing, and
(iii)    no event or events have occurred which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.
6.3    Counterparts. This Fifth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fifth Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.
6.4    NO ORAL AGREEMENT. THIS FIFTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
6.5    GOVERNING LAW. THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
6.6    Payment of Expenses. In accordance with Section 12.03, the Borrower
agrees to pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket expenses incurred in connection with this Fifth Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees, charges
and disbursements of counsel to the Administrative Agent.
6.7    Severability. Any provision of this Fifth Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such


19



--------------------------------------------------------------------------------

        


prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
6.8    Successors and Assigns. This Fifth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
6.9    Loan Document. This Fifth Amendment is a Loan Document.


[SIGNATURES BEGIN NEXT PAGE]




20



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed as of the date first written above.


DIAMONDBACK O&G LLC, as Borrower
 
 
By:
/s/ Teresa L. Dick
Name:
Teresa L. Dick
Title:
Chief Financial Officer
 
 
 
 
DIAMONDBACK ENERGY, INC.,
as the Parent Guarantor
 
 
By:
/s/ Teresa L. Dick
Name:
Teresa L. Dick
Title:
Chief Financial Officer
 
 
 
 
DIAMONDBACK E&P LLC,
as a Guarantor
 
 
By:
/s/ Teresa L. Dick
Name:
Teresa L. Dick
Title:
Chief Financial Officer
 
 
 
 
RATTLER MIDSTREAM LLC,
as a Guarantor
 
 
By:
/s/ Teresa L. Dick
Name:
Teresa L. Dick
Title:
Chief Financial Officer



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and a Lender


 
 
 
By:
/s/ Todd C. Fogle
 
Name:
Todd C. Fogle
 
Title:
Director







SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 
 
 
By:
/s/ Lyle Levy Jr.
 
Name:
Lyle Levy Jr.
 
Title:
Assistant Vice President





SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 
 
 
By:
/s/ Nupur Kumar
 
Name:
Nupur Kumar
 
Title:
Authorized Signatory
 
 
 
 
 
 
By:
/s/ Lea Baerlocher
 
Name:
Lea Baerlocher
 
Title:
Authorized Signatory



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


THE BANK OF NOVA SCOTIA,
as a Lender

 
 
 
By:
/s/ Alan Dawson
 
Name:
Alan Dawson
 
Title:
Director



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


U.S. BANK NATIONAL ASSOCIATION,
as a Lender

 
 
 
By:
/s/ Tara McLean
 
Name:
Tara McLean
 
Title:
Vice President



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


JPMORGAN CHASE BANK, N. A.,
as a Lender
 
 
 
By:
/s/ Kody J. Norris
 
Name:
Kody Norris
 
Title:
Authorized Officer



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


GOLDMAN SACHS BANK USA,
as a Lender


 
 
 
By:
/s/ Josh Rosenthal
 
Name:
Josh Rosenthal
 
Title:
Authorized Signatory



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


CITIBANK, N.A.,
as a Lender


 
 
 
By:
/s/ Jeff Ard
 
Name:
Jeff Ard
 
Title:
Vice President









SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


BANK OF AMERICA, N.A.,
as a Lender


 
 
 
By:
/s/ Ronald E. McKaig
 
Name:
Ronald E. McKaig
 
Title:
Managing Director



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


SUNTRUST BANK,
as a Lender
 
 
 
By:
/s/ Benjamin L. Brown
 
Name:
Benjamin L. Brown
 
Title:
Director



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


ZB, N.A. dba AMEGY BANK,
as a Lender
 
 
 
By:
/s/ JB Askew
 
Name:
JB Askew
 
Title:
Vice President – Amegy Bank Division



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


ING CAPITAL LLC,
as a Lender

 
 
 
By:
/s/ Josh Strong
 
Name:
Josh Strong
 
Title:
Director
 
 
 
 
 
 
By:
/s/ Juli Bieser
 
Name:
Juli Bieser
 
Title:
Managing Director



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


COMMONWEALTH BANK OF AUSTRALIA,
as a Lender
 
 
 
By:
/s/ Sanjay Remond
 
Name:
Sanjay Remond
 
Title:
Director



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


BOKF, N.A. DBA BANK OF OKLAHOMA,
as a Lender
 
 
 
By:
/s/ John Krenger
 
Name:
John Krenger
 
Title:
Vice President



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
 
By:
/s/ Parul June
 
Name:
Parul June
 
Title:
Senior Vice President



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH,
as a Lender
 
 
 
By:
/s/ Donovan Broussard
 
Name:
Donovan Broussard
 
Title:
Authorized Signatory
 
 
 
 
 
 
By:
/s/ Richard Antl
 
Name:
Richard Antl
 
Title:
Authorized Signatory



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
 
By:
/s/ Sandra Aultman
 
Name:
Sandra Aultman
 
Title:
Managing Director



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


IBERIABANK,
as a Lender
 
 
 
By:
/s/ Moni Collins
 
Name:
Moni Collins
 
Title:
Senior Vice President



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


WEST TEXAS NATIONAL BANK,
as a Lender
 
 
 
By:
/s/ Chris L. Whigham
 
Name:
Chris L. Whigham
 
Title:
President



SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        


FROST BANK, A TEXAS STATE BANK,
as a Lender
 
 
 
By:
/s/ Jack Herndon
 
Name:
Jack Herndon
 
Title:
Senior Vice President



































SIGNATURE PAGE
FIFTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------






ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS
Name of Lender
Applicable Percentage
Maximum Credit Amount
Elected Commitment Amount
Wells Fargo Bank, National Association
9.0000000%
$450,000,000.00


$90,000,000.00


Capital One, National Association
6.7500000%
$337,500,000.00


$67,500,000.00


Credit Suisse AG, Cayman Islands Branch
6.7500000%
$337,500,000.00


$67,500,000.00


The Bank of Nova Scotia
6.7500000%
$337,500,000.00


$67,500,000.00


U.S. Bank National Association
6.7500000%
$337,500,000.00


$67,500,000.00


JPMorgan Chase Bank, N.A.
6.7500000%
$337,500,000.00


$67,500,000.00


Goldman Sachs Bank USA
6.7500000%
$337,500,000.00


$67,500,000.00


Citibank, N.A.
6.7500000%


$337,500,000.00




$67,500,000.00


Bank of America, N.A.
6.7500000%


$337,500,000.00




$67,500,000.00


SunTrust Bank
5.0000000%


$250,000,000.00




$50,000,000.00


ZB, N.A. dba Amegy Bank
5.0000000%
$250,000,000.00


$50,000,000.00


ING Capital LLC
5.0000000%


$250,000,000.00




$50,000,000.00


Commonwealth Bank Of Australia
4.0000000%
$200,000,000.00


$40,000,000.00


BOKF, N.A., dba Bank of Oklahoma
4.0000000%
$200,000,000.00


$40,000,000.00


Branch Banking and Trust Company
4.0000000%
$200,000,000.00


$40,000,000.00


Canadian Imperial Bank of Commerce, New York Branch
2.5000000%
$125,000,000.00


$25,000,000.00


PNC Bank, National Association
2.5000000%
$125,000,000.00


$25,000,000.00


Iberiabank
2.0000000%


$100,000,000.00




$20,000,000.00


West Texas National Bank
2.0000000%
$100,000,000.00


$20,000,000.00


Frost Bank, a Texas State Bank
1.0000000%
$50,000,000.00


$10,000,000.00


Total
100.000000000%


$5,000,000,000.00




$1,000,000,000.00





ANNEX I



